Filed 10/4/16 P. v. Hibbard CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G053141

         v.                                                            (Super. Ct. No. 14NF5116)

MITCHELL ALAN HIBBARD,                                                 OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County,
Vickie Hix, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.
                   Lynelle K. Hee, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.


                                             *               *               *
1. Introduction
              Mitchell Alan Hibbard (Defendant) admitted a probation violation. As a
consequence, the trial court revoked probation and sentenced Defendant on his conviction
for possession or control of child pornography (Pen. Code, § 311.11, subd. (a)), for which
sentence previously had been suspended. Defendant filed a notice of appeal from the
         1
sentence. Appointed counsel filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d
436 (Wende), setting forth the facts of the case and requesting that we review the entire
record. Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), appointed
counsel suggested an issue to assist us in conducting our independent review. Defendant
was granted 30 days to file written arguments in his own behalf, but did not file anything.
              We have examined the entire record and counsel’s Wende/Anders brief.
After considering the entire record, we have found no reasonably arguable issue.
(Wende, supra, 25 Cal. 3d 436.) We therefore affirm.


2. Background
              In September 2015, a jury found Defendant guilty, as charged, of one count
of possession or control of child pornography in violation of Penal Code section 311.11,
subdivision (a). The trial court suspended imposition of sentence and placed Defendant
on five years’ formal probation with standard terms and conditions, including the
provision that he violate no law. Pursuant to Penal Code section 290, Defendant was
required to register as a sex offender.
              In December 2015, Defendant’s probation officer filed a petition for
arraignment on probation violation. The petition alleged Defendant had violated the

 1
   An order revoking probation while imposition of sentence is suspended is appealable
from the judgment following revocation. (People v. Sem (2014) 229 Cal. App. 4th 1176,
1186.) We deem the notice of appeal to be from the judgment.

                                             2
condition of probation that he violate no law by failing to update his sex offender
registration status, as required by Penal Code sections 290.011 and 290.018,
subdivision (g).
              Defendant admitted the probation violation at the probation violation
arraignment conducted on December 8, 2015. As the same time, Defendant pleaded
guilty to a related misdemeanor offense. The trial court terminated probation and
imposed a prison sentence of 16 months on the conviction for possession or control of
child pornography. Defendant received a total of 626 days’ credit for time served.
              Defendant timely filed a notice of appeal.


4. Analysis
              We have reviewed the record in accordance with our obligations under
Wende and Anders, and we find no arguable issues on appeal. Defendant himself has not
filed a supplemental brief raising any issues for our review. (People v. Kelly (2006) 40
Cal. 4th 106, 110, 120, 124.)
              Counsel has suggested we consider whether Defendant knowingly,
intelligently, and voluntarily waived his right to a contested hearing on the probation
violation petition. The issue would have not merit. Defendant did not obtain a certificate
of probable cause before filing the notice of appeal. (See People v. Panizzon (1996) 13
Cal. 4th 68, 74, 78 [certificate of probable cause required to challenge validity of plea and
sentence imposed in accordance with plea agreement]; People v. Sem, supra, 229
Cal.App.4th at pp. 1186-1187 [certificate of probable cause required to challenge validity
of admission of probation violation].) Nothing in the record suggests that Defendant did
not knowingly, intelligently, and voluntarily waive his right to a contested hearing on the
probation violation petition.




                                             3
4. Disposition
            The judgment is affirmed.




                                            FYBEL, J.

WE CONCUR:



ARONSON, ACTING P. J.



IKOLA, J.




                                        4